164 Conn. 635 (1973)
STATE OF CONNECTICUT
v.
CHARLES WESTON
Supreme Court of Connecticut.
Argued April 4, 1973.
Decided April 10, 1973.
HOUSE, C. J., SHAPIRO, LOISELLE, MACDONALD and BOGDANSKI, JS.
*636 Igor I. Sikorsky, Jr., special public defender, for the appellant (defendant).
Jerrold H. Barnett, assistant state's attorney, with whom, on the brief, were Arnold Markle, state's attorney, and John J. Kelly, assistant state's attorney, for the appellee (state).
PER CURIAM.
Upon a jury trial, the defendant was convicted of the crime of selling heroin in violation of § 19-480 (a) of the General Statutes and has appealed from that conviction.
We find ourselves in complete agreement with the concluding sentences of the state's brief on this appeal: "The claims assigned as error have not been briefed and therefore should be treated as abandoned. Hartford National Bank & Trust Company v. Redevelopment Agency of the City of Bristol, [164 Conn. 337, 321 A.2d 469]. The claims presented, aside from their lack of substance, have not been assigned as error and therefore should not be considered. Practice Book § 651; Lassow v. Bulkley, 132 Conn. 476, 478 [45 A.2d 714]."
Notwithstanding this situation, we have considered the substance of the arguments pressed by the defendant in argument on the appeal and conclude that they are without merit or have been sufficiently answered by the decisions of this court in State v. Brown, 163 Conn. 52, 301 A.2d 547, and State v. Cari, 163 Conn. 174, 303 A.2d 7.
There is no error.